DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,275,405 to Shannon, “Shannon”.
Regarding claim 1, Shannon discloses a field effect transistor (Fig. 1, column 2 lines 35-60) comprising: 
a semiconductor layer (1);
a gate electrode (6) provided on a channel region in the semiconductor layer; and 
a channel adjusting member (material 12, column 3 lines 56-62) provided adjacent to the channel region (11) on one surface (upper surface) of the semiconductor layer and overlapping the gate electrode on a plane (material 12 is formed on the upper surface of 6 and therefore 12 overlaps the lower regions of 6),

Examiner’s Note: Shannon teaches that preferably measures are taken to inhibit absorption of beta particles in the substrate where they might cause undesirable radiation damage (column 4 lines 22-25) and therefore the general teachings of Shannon may teach away from Applicant’s embodiments wherein the channel adjusting member emits beta rays and is embedded within the substrate.

Regarding claim 1, Shannon also discloses in a different embodiment a field effect transistor (Fig. 2, column 5 lines 8-27) comprising: 
a semiconductor layer (1);
a gate electrode (13) provided on a channel region in the semiconductor layer; and 
a channel adjusting member (material 12, column 3 lines 56-62) provided adjacent to the channel region (11) on one surface (upper surface) of the semiconductor layer (1) and overlapping the gate electrode (13) on a plane,
wherein the channel adjusting member provides a depletion layer in the channel region (column 3 lines 15-55, column 4 lines 22-36, column 5 lines 45-55).

Regarding claim 3, Shannon anticipates the field effect transistor of claim 1, and Shannon further discloses wherein the depletion layer is provided by a beta-ray emitted from the channel adjusting member (column 3 lines 15-55, column 4 lines 22-36, column 5 lines 45-55).

 Shannon anticipates the field effect transistor of claim 1, and Shannon further teaches (Fig. 2) wherein the channel adjusting member (12) and the gate electrode (13) are sequentially laminated on the channel region (11).
Examiner’s Note: the term “sequentially laminated” is interpreted under the doctrine of broadest reasonable interpretation, MPEP 2111, as stacked layers which may include intervening layers.

Regarding claim 8, Shannon anticipates the field effect transistor of claim 1, and Shannon further discloses wherein the channel adjusting member (12) comprises a nickel isotope (Ni-63) or tritium (H-3) (column 3 lines 20-24).

Regarding claim 9, Shannon anticipates the field effect transistor of claim 1, and Shannon further discloses (e.g. Fig. 1) a source electrode (e.g. 9) and a drain electrode (e.g. 10), which are provided on the semiconductor layer (1) and spaced apart from each other with the gate electrode (6) therebetween.

Claims 1,7,10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2016/0225864 A1 to Strassburg et al., “Strassburg”.
Regarding claim 1, Strassburg discloses a field effect transistor (e.g. FIG 5) comprising: 
a semiconductor layer (97/98, ¶ [0067]);
a gate electrode (95, ¶ [0065]) provided on a channel region (99) in the semiconductor layer; and 
a channel adjusting member (93, 94, ¶ [0067]) provided adjacent to the channel region on one surface of the semiconductor layer and overlapping the gate electrode on a plane,
wherein the channel adjusting member (93, 94) provides a depletion layer in the channel region (¶ [0036],[0066]).
Strassburg anticipates the field effect transistor of claim 1, and Strassburg further anticipates wherein the channel adjusting member (93,94) and the gate electrode (95) are sequentially laminated on the channel region (99).

Regarding claim 10, Strassburg anticipates the field effect transistor of claim 1, and Strassburg further anticipates wherein the semiconductor layer (97/98) comprises a gallium nitride (GaN) layer (97, ¶ [0067]) and a gallium aluminum nitride (AlGaN) layer (98, ¶ [0067]), which are sequentially laminated.

Claims 1,2,9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2018/0308925 A1 to Chen et al., “Chen”.
Regarding claim 1, Chen discloses a field effect transistor (e.g. FIG. 1) comprising: 
a semiconductor layer (40, ¶ [0028]);
a gate electrode (90, ¶ [0027]) provided on a channel region in the semiconductor layer; and 
a channel adjusting member (60, ¶ [0030]) provided adjacent to the channel region on one surface of the semiconductor layer and overlapping the gate electrode (90) on a plane (e.g. vertically extending plane),
wherein the channel adjusting member (60) provides a depletion layer in the channel region (“static and strong negative charge for effective depleting electrons of the carrier channel ¶ [0030]).

Regarding claim 2, Chen discloses the field effect transistor of claim 1, and Chen further discloses wherein when a voltage is applied to the gate electrode, as a portion of the depletion layer is removed, a channel is provided in the channel region (i.e. a normally-off HEMT, ¶ [0030]).

 Chen discloses the field effect transistor of claim 1, and Chen further discloses a source electrode (51, ¶ [0027]) and a drain electrode (52), which are provided on the semiconductor layer (40) and spaced apart from each other with the gate electrode (90) therebetween.

Claims 1,6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0346615 A1 to Zhang et al., “Zhang”.
Regarding claim 1, Zhang discloses a field effect transistor (e.g. FIG. 9) comprising: 
a semiconductor layer (“GaN” and “AlGaN”);
a gate electrode (“G”) provided on a channel region (2DEG between GaN/AlGaN) in the semiconductor layer; and 
a channel adjusting member (fluorine doped region “F”) provided adjacent to the channel region on one surface of the semiconductor layer and overlapping the gate electrode (“G”) on a plane,
wherein the channel adjusting member (“F”) provides a depletion layer in the channel region (¶ [0048]).

Regarding claim 6, Zhang anticipates the field effect transistor of claim 1, and Zhang further discloses wherein the channel adjusting member (“F”) overlaps the channel region (2DEG) in a substrate provided on a bottom surface of the semiconductor layer (GaN/AlGaN).
Examiner’s Note: the language “provided on a bottom surface of the semiconductor” is interpreted as referring to the substrate, i.e. the substrate is provided on a bottom surface of the semiconductor layer.  However, it should be noted that Zhang teaches implanting charged ions at depths both above and below the 2DEG.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4,5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0225864 A1 to Strassburg et al., “Strassburg”, in view of U.S. Patent Number 7,791,130 B2 to Baik et al., “Baik”.
Regarding claim 4, although Strassburg anticipates the field effect transistor of claim 1, Strassburg fails to clearly teach (e.g. FIG 5) wherein the channel adjusting member (93, 94) is buried in the gate electrode (95) surrounded by the gate electrode (95).
Baik teaches modifying a device with planar channel adjusting and gate members (e.g. Fig. 1 layers 30 and 50) to instead (e.g. Fig. 3) forming the gate (160, column 4 lines 13-42) to surround the channel adjusting member (140). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have modified the control gate of Strassburg to surround the floating Baik in order to decrease short channel effects and/or decrease charge interference (Baik column 1 lines 30-53).
Examiner’s Note: the term” surrounded” is interpreted under the doctrine of broadest reasonable interpretation, MPEP 2111, as generally surrounding many sides but not necessarily all sides.

Regarding claim 5, Strassburg in view of Baik yields the field effect transistor of claim 4, Strassburg further teaches an adjusting member insulation layer (102, ¶ [0068],[0070]) disposed between the channel adjusting member (93,94) and the gate electrode (95) to electrically insulate the channel adjusting member (93, 94) and the gate electrode (95) from each other.

Claims 11,12,15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,275,405 to Shannon, “Shannon”, in view of U.S. Patent Application Publication Number 2014/0319963 A1 to Choi et al., “Choi”.
Regarding claim 11, Shannon discloses a field effect transistor (Fig. 1, column 2 lines 35-60) comprising:
a semiconductor layer (1);
a source electrode and a drain electrode, which are spaced apart from each other on a top surface of the semiconductor layer;
a gate electrode (6) disposed between the source electrode and the drain electrode on the top surface of the semiconductor layer; and
a channel adjusting member (material 12, column 3 lines 56-62) in the gate electrode (e.g. implanted into the gate 6),
wherein the channel adjusting member emits beta-particles to the semiconductor layer  (column 3 lines 15-55, column 4 lines 22-36).
Shannon fails to clearly teach in sufficient detail wherein the channel adjusting member (12) is buried in the gate electrode.
Choi teaches (e.g. FIG. 1) wherein a beta emitting layer (16) is buried (Abstract, ¶ [0014]-[0021],[0032]-[0034]) by a radiation shielding layer (18).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shannon with additional shielding material on the gate electrode and therefore part of the gate electrode as taught by Choi in order to desirably shield the surrounding elements from beta radiation (e.g. Choi ¶ [0003]-[0013],[0041]) and buried in order to form the gate and gate covering simultaneously thereby simplifying manufacturing (Choi ¶ [0008],[0014],[0040],[0042]).

Regarding claim 12, Shannon in view of Choi yields the field effect transistor of claim 11, and Shannon further teaches wherein a depletion layer is provided in a channel region of the semiconductor layer by the beta-particles (column 3 lines 15-55, column 4 lines 22-36, column 5 lines 45-55).

Regarding claim 15, Shannon in view of Choi yields the field effect transistor of claim 11, and Shannon further teaches wherein the channel adjusting member comprises a nickel isotope (Ni-63) or tritium (H-3) (column 3 lines 20-24).

Allowable Subject Matter
Claims 13,14,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  although Shannon teaches a field effect transistor with a beta emitting channel adjustment layer as detailed above, Shannon teaches wherein the integrated gate with beta emitting channel Shannon also fails to reasonably teach or suggest further comprising an adjusting member insulation layer disposed between the channel adjusting member and the gate electrode to electrically insulate the channel adjusting member and the gate electrode from each other as claimed in claim 14 together with all of the limitations of claim 11 as claimed.  Although the gallium nitride (GaN)/aluminum gallium nitride (AlGaN) interface is well-known in the art for forming a two dimensional electron gas (2DEG) for high mobility electron transistors (HEMTs), prior art fails to reasonably teach or suggest wherein the semiconductor layer comprises a gallium nitride (GaN) layer and a gallium aluminum nitride (AlGaN) layer, which are sequentially laminated together with the other limitations of claim 11 as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication Number 2012/0025087 A1 to Daghighian et al.
U.S. Patent Number 2,952,817 to D.P. Kennedy
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/               Primary Examiner, Art Unit 2891